


117 HR 3045 IH: No Regulation Through Litigation Act of 2021
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3045
IN THE HOUSE OF REPRESENTATIVES

May 7, 2021
Mr. Good of Virginia (for himself, Mr. Budd, Mr. Perry, and Mr. Biggs) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To provide limitations for Federal agencies entering into settlement agreements and consent decrees, and for other purposes.


1.Short titleThis Act may be cited as the No Regulation Through Litigation Act of 2021. 2.Settlement agreements and consent decrees (a)Limitation on consent decreesThe head of a Federal agency may not enter into a consent decree that exceeds the authority of the court that enters the order related to such decree.
(b)Limitation on attorneys’ fees and litigation costsA settlement agreement or consent decree resulting in a regulation or guidance document with respect to which a Federal agency is a party may not include the payment of attorneys’ fees or litigation costs. (c)DefinitionsIn this Act:
(1)Guidance documentThe term guidance document— (A)means an agency statement of general applicability (other than a regulation that has the force and effect of law promulgated in accordance with the notice and public procedure under section 553 of title 5, United States Code) that—
(i)does not have the force and effect of law; and (ii)sets forth—
(I)an agency decision or a policy on a statutory, regulatory, or technical issue; or (II)an interpretation of a statutory or regulatory issue; and
(B)may include— (i)a memorandum;
(ii)a notice; (iii)a bulletin; 
(iv)a directive;  (v)a news release;
(vi)a letter; (vii)a blog post; 
(viii)a no-action letter;  (ix)a speech by an agency official; 
(x)an advisory;  (xi)a manual; 
(xii)a circular; or  (xiii)any combination of the items described in clauses (i) through (xii).
(2)RegulationThe term regulation— (A)means an agency statement of general applicability and future effect, which the agency intends to have the force and effect of law, that is designed to implement, interpret, or prescribe law or policy or to describe the procedure or practice requirements of an agency;
(B)includes regulations issued pursuant to— (i)an informal rulemaking under section 553 of title 5, United States Code;
(ii)a formal rulemaking under sections 556 and 557 of title 5, United States Code; and (iii)any combination of the informal rulemaking described in clause (i) and the formal rulemaking described in clause (ii); and
(C)does not include— (i)regulations that pertain to a military or foreign affairs function of the United States, other than procurement regulations and regulations involving the import or export of non-defense articles and services;
(ii)regulations or regulations that are limited to agency organization, management, or personnel matters; or (iii)any other category of regulations exempted by the Administrator of Office of Information and Regulatory Affairs.
(d)SeverabilityIf any provision of this Act or the application of any provision of this Act to any person or circumstance, is held invalid, the application of such provision to other persons or circumstances, and the remainder of this Act, shall not be affected thereby.  